Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
7. The method of claim 1, wherein: receiving the interaction data comprises collecting, for a given entity, multiple sets of interaction data corresponding to interactions with multiple different portions of content; generating an interaction signature comprises generating a separate interaction signature for each set of the interaction data corresponding to the interactions with each different portion of content, the method further comprising: classifying the given entity as an actual user or an automated bot based on labels assigned to each set of the interaction data or an aggregate label assigned to the multiple sets of interaction data in aggregate, wherein preventing distribution of the set of content comprises preventing distribution of the set of content when the given entity is classified as the automated bot.
14. The system of claim 8, wherein: receiving the interaction data comprises collecting, for a given entity, multiple sets of interaction data corresponding to interactions with multiple different portions of content; generating an interaction signature comprises generating a separate interaction signature for each set of the interaction data corresponding to the interactions with each different portion of content, the operations further comprising: classifying the given entity as an actual user or an automated bot based on labels assigned to each set of the interaction data or an aggregate label assigned to the multiple sets of interaction data in aggregate, wherein preventing distribution of the set of content comprises preventing distribution of the set of content when the given entity is classified as the automated bot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikes (US 2013/0067498) in view of Lund (US 2019/0227975) in view of Agarwal (US 2016/0307210) in view of Pande (US 2019/0364027) in view of Wang (US 8,910,188) and further in view of Zamora (US 2021/0174389). 
Regarding claim 1, Heikes discloses:
receiving interaction data that indicates, for each given interaction among multiple interactions that occurred at a client device, (i) an event type and (ii) a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event;
	Heikes [0062] If the event is not determined to be an initial event, then the event is a subsequent event and a determination will be made as to whether the conversation has lapsed (step 430). A lapse may be declared, for example, if a pre-determined amount of time passes without the sending or receipt of an instant message or if the number of outgoing and/or incoming messages per unit time falls below a threshold number. It is possible to time the delay between a previous communication from a user or other event, such as the user typing or input of a message, and a current communication from a user or other event, such as user typing or input of a message. The time delay may be used in determining whether a lapse condition has occurred. A lapse may also be declared if the conversation window is closed and a new conversation begins in a new window. Other criteria may be used for determining whether the conversation has lapsed. For example, a lapse may be declared by determining whether an IM window containing a communications session between participants in the IM conversation has been closed or minimized, determining whether one of the participants in the IM conversation has logged out or has an indication of an idle or unavailable state. It is possible to monitor not only the existence of an IM communications session between participants, including a message string, but also user activity such as typing or entering text before sending an instant message in a particular IM communications session. The detected activity in the IM communications session may be used as a basis for determining whether a lapse has occurred in the conversation and/or as a basis for adjusting the volume level.

encoding each given interaction into an encoded interaction having a standardized format that is a combination of (1) the event type of the given interaction and (ii) the delay period specified by the interaction data for the given interaction;
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lund discloses:
	Lund [0059] One of ordinary skill in the art would understand that the delay bits and event number bits may be positioned differently relative to each other than described with reference to FIG. 2A. Moreover, other embodiments may use a different number of bits or different encoding for defining the event delay than described with reference to FIG. 2A. Also, other embodiments may use a different number of bits (including none) or different encodings for defining the source of the event than described with reference to FIG. 2A. As shown with bits in the event frame after the EV bits, the rest of the event frame (which may be positioned at various locations within the frame) includes a set of unique data bits that identify this frame as an event frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Lund for the purpose of encoding the event delay.  

generating an interaction signature that includes a sequence of encoded interactions
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Agarwal discloses: 
	Agarwal [0061] The user interactions are encoded within the signature as a sequence of interaction identifiers.  In an embodiment, the user action store 370 represents a sequence by storing a marker in the signature indicating that a sequence is starting in the signature, followed by the size of the sequence, followed by the interaction identifiers corresponding to each interaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Agarwal for the purpose of encoding interactions within a signature as a sequence of interactions 

processing the sequence of encoded interactions using a model trained to classify sequences of user interactions as valid or invalid, including:
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pande discloses:
	Pande [0037] These classifiers are learning models that are trained with both valid authorized user data and invalid data so as to generate the authentication feature vector, which accurately describes the authorized user's behavior while operating the application. In some embodiments, the segmented, fixed-size windows do not overlap and in other embodiments, the segmented fixed-size windows overlap. In one example, overlapping windows better detect the authorized user's behavioral pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Pande for the purpose of training with both valid authorized user data and invalid data so as to generate the authentication feature vector. 

classifying, using the model, a sequence of encoded interactions as invalid;
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wang discloses: 
	Wang, col 3, lines 1-5: classifying a first set of the user interactions as invalid interactions, the first set of user interactions being user interactions with the advertisements that were presented with the first set of resources.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Wang for the purpose of classifying a first set of the user interactions as invalid interactions.

and preventing distribution of a set of content to an entity that performed the sequence of encoded interactions in response to a subsequently identified request to provide content to the entity.  Heikes discloses the elements of the claimed invention as noted bit does not disclose above limitation.  However, Zamora discloses:
	Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/o preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Zamora for the purpose of preventing transmission of the content item to client devices.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora and further in view of Lim (US 2021/0200450).  
Regarding claim 2, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose wherein the recurrent neural network is a long short term memory (LSTM) network.  However, Lim discloses:
	LIM [0030] Specifically, a long short-term memory (LSTM) RNN may be suited for the analysis of the time series data corresponding to a log regarding storage drive operations. Such an RNN-LSTM has the ability to incorporate behavior into a network by training with normal data regarding nominal operation. Such nominal operation may be defined in relation to the pre-trained ML model referenced above, which may be generated using a controlled example storage drive operating in a particular context of the drive to be monitored. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora to obtain above limitation based on the teachings of Lim for the purpose of incorporating behavior into a network by training with normal data regarding nominal operation. 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora
Regarding claim 3, the combination of Heikes, Lund, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises refraining from providing a specified type of content to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).

Regarding claim 4, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises temporarily preventing distribution of the content to one or more devices corresponding to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Pande, Wang and Zamora and further in view of Hwang (US 2020/0218619)
Regarding claim 5, the combination of Heikes, Lund, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose identifying an outcome entry of a content distribution log corresponding to the sequence of encoded interactions classified as invalid; and invalidating the outcome entry corresponding to the sequence of encoded interactions classified as invalid.  However, Hwang discloses:
Hwang [0118] It is assumed that the first log entry and the third log entry are respectively included in journal data blocks and stored in the journal data area 316 and sudden/unexpected power-off occurs before the second log entry is flushed to the L2 cache 274. In the case of power-on following sudden/unexpected power-off, the memory controller 200 may read journal data blocks and an L1 cache journal block from the journal data area 316. The memory controller 200 may copy the L1 cache journal block to the L1 cache 272. In an exemplary embodiment of the present inventive concept, the memory controller 200 may identify log entries, which are included in the journal data blocks, among log entries included in the L1 cache journal block based on the journal data blocks and may invalidate the identified log entries in the L2 cache 274. For example, the memory controller 200 may invalidate the first log entry and the third log entry among log entries included in the L1 cache journal block based on the second and fifth journal data blocks that have been read. Indicating that a log entry invalidated may refer to the log entry not being flushed to the L2 cache 274. In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Pande, Wang and Zamora to obtain above limitation based on the teachings of Hwang for the purpose of indicating that a log entry is invalidated because the log entry was not flushed to the cache.  

Regarding claim 6, the combination of Heikes, Lund, Pande,Wang, Zamora and Hwang discloses wherein invalidating the outcome entry corresponding to the sequence of encoded interactions comprises deleting, from memory, the outcome entry.
 Hwang [0118] In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikes in view of Lund in view of Agarwal in view of Pande in view of Wang and further in view of Zamora. 
Regarding claim 8, Heikes discloses one or more memory elements including instructions that, when executed, cause the one or more processors to perform operations including: 
Heikes [0035], [0036], 0042]

receiving interaction data that indicates, for each given interaction among multiple interactions that occurred at a client device, (i) an event type an (ii) a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event; 
Heikes [0062] If the event is not determined to be an initial event, then the event is a subsequent event and a determination will be made as to whether the conversation has lapsed (step 430). A lapse may be declared, for example, if a pre-determined amount of time passes without the sending or receipt of an instant message or if the number of outgoing and/or incoming messages per unit time falls below a threshold number. It is possible to time the delay between a previous communication from a user or other event, such as the user typing or input of a message, and a current communication from a user or other event, such as user typing or input of a message. The time delay may be used in determining whether a lapse condition has occurred. A lapse may also be declared if the conversation window is closed and a new conversation begins in a new window. Other criteria may be used for determining whether the conversation has lapsed. For example, a lapse may be declared by determining whether an IM window containing a communications session between participants in the IM conversation has been closed or minimized, determining whether one of the participants in the IM conversation has logged out or has an indication of an idle or unavailable state. It is possible to monitor not only the existence of an IM communications session between participants, including a message string, but also user activity such as typing or entering text before sending an instant message in a particular IM communications session. The detected activity in the IM communications session may be used as a basis for determining whether a lapse has occurred in the conversation and/or as a basis for adjusting the volume level.

encoding each given interaction into an encoded interaction having a standardized format that is a combination of (1) the event type of the given interaction and (ii) the delay period specified by the interaction data for the given interaction; 
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lund discloses:
	Lund [0059] One of ordinary skill in the art would understand that the delay bits and event number bits may be positioned differently relative to each other than described with reference to FIG. 2A. Moreover, other embodiments may use a different number of bits or different encodings for defining the event delay than described with reference to FIG. 2A. Also, other embodiments may use a different number of bits (including none) or different encodings for defining the source of the event than described with reference to FIG. 2A. As shown with bits in the event frame after the EV bits, the rest of the event frame (which may be positioned at various locations within the frame) includes a set of unique data bits that identify this frame as an event frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Lund for the purpose of encoding the event delay.  

generating an interaction signature that includes a sequence of encoded interactions
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Agarwal discloses: 
	Agarwal [0061] The user interactions are encoded within the signature as a sequence of interaction identifiers. In an embodiment, the user action store 370 represents a sequence by storing a marker in the signature indicating that a sequence is starting in the signature, followed by the size of the sequence, followed by the interaction identifiers corresponding to each interaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Agarwal for the purpose of encoding interactions within a signature as a sequence of interactions 

processing the sequence of encoded interactions using a model trained to classify sequences of user interactions as valid or invalid, including: 
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pande discloses:   
Pande [0037] These classifiers are learning models that are trained with both valid authorized user data and invalid data so as to generate the authentication feature vector, which accurately describes the authorized user's behavior while operating the application. In some embodiments, the segmented, fixed-size windows do not overlap and in other embodiments, the segmented fixed-size windows overlap. In one example, overlapping windows better detect the authorized user's behavioral pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Pande for the purpose of training with both valid authorized user data and invalid data so as to generate the authentication feature vector. 
	
classifying, using the model, a sequence of encoded interactions as invalid; and
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wang discloses:
Wang, col 3, lines 1-5: classifying a first set of the user interactions as invalid interactions, the first set of user interactions being user interactions with the advertisements that were presented with the first set of resources.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Wang for the purpose of classifying a first set of the user interactions as invalid interactions.

preventing distribution of a set of content to an entity that performed the sequence of encoded interactions in response to a subsequently identified request to provide content to the entity.
Heikes discloses the elements of the claimed invention as noted bit does not disclose above limitation.  However, Zamora discloses:
	Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Zamora for the purpose of preventing transmission of the content item to client devices.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora and further in view of Lim.  
Regarding claim 9, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose wherein the recurrent neural network is a long short term memory (LSTM) network.  However, Lim discloses:
	LIM [0030] Specifically, a long short-term memory (LSTM) RNN may be suited for the analysis of the time series data corresponding to a log regarding storage drive operations. Such an RNN-LSTM has the ability to incorporate behavior into a network by training with normal data regarding nominal operation. Such nominal operation may be defined in relation to the pre-trained ML model referenced above, which may be generated using a controlled example storage drive operating in a particular context of the drive to be monitored. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora to obtain above limitation based on the teachings of Lim for the purpose of incorporating behavior into a network by training with normal data regarding nominal operation. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora
Regarding claim 10, the combination of Heikes, Lund, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises refraining from providing a specified type of content to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).
Regarding claim 11, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises temporarily preventing distribution of the content to one or more devices corresponding to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Pande, Wang and Zamora and further in view of Hwang
Regarding claim 12, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose identifying an outcome entry of a content distribution log corresponding to the sequence of encoded interactions classified as invalid; and invalidating the outcome entry corresponding to the sequence of encoded interactions classified as invalid.  However, Hwang discloses:
Hwang [0118] It is assumed that the first log entry and the third log entry are respectively included in journal data blocks and stored in the journal data area 316 and sudden/unexpected power-off occurs before the second log entry is flushed to the L2 cache 274. In the case of power-on following sudden/unexpected power-off, the memory controller 200 may read journal data blocks and an L1 cache journal block from the journal data area 316. The memory controller 200 may copy the L1 cache journal block to the L1 cache 272. In an exemplary embodiment of the present inventive concept, the memory controller 200 may identify log entries, which are included in the journal data blocks, among log entries included in the L1 cache journal block based on the journal data blocks and may invalidate the identified log entries in the L2 cache 274. For example, the memory controller 200 may invalidate the first log entry and the third log entry among log entries included in the L1 cache journal block based on the second and fifth journal data blocks that have been read. Indicating that a log entry is invalidated may refer to the log entry not being flushed to the L2 cache 274. In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Pande, Wang and Zamora to obtain above limitation based on the teachings of Hwang for the purpose of indicating that a log entry is invalidated because the log entry was not flushed to the cache.  

Regarding claim 13, the combination of Heikes, Lund, Agarwal, Pande,Wang, Zamora and Hwang discloses wherein invalidating the outcome entry corresponding to the sequence of encoded interactions comprises deleting, from memory, the outcome entry.
 Hwang [0118] In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikes in view of Lund in view of Agarwal in view of Pande in view of Wang and further in view of Zamora. 
Regarding claim 8, Heikes discloses one or more memory elements including instructions that, when executed, cause the one or more processors to perform operations including: 
Heikes [0035], [0036], 0042]

receiving interaction data that indicates, for each given interaction among multiple interactions that occurred at a client device, (i) an event type an (ii) a delay period specifying an amount of time between the given event and a previous event that occurred prior to the given event; 
Heikes [0062] If the event is not determined to be an initial event, then the event is a subsequent event and a determination will be made as to whether the conversation has lapsed (step 430). A lapse may be declared, for example, if a pre-determined amount of time passes without the sending or receipt of an instant message or if the number of outgoing and/or incoming messages per unit time falls below a threshold number. It is possible to time the delay between a previous communication from a user or other event, such as the user typing or input of a message, and a current communication from a user or other event, such as user typing or input of a message. The time delay may be used in determining whether a lapse condition has occurred. A lapse may also be declared if the conversation window is closed and a new conversation begins in a new window. Other criteria may be used for determining whether the conversation has lapsed. For example, a lapse may be declared by determining whether an IM window containing a communications session between participants in the IM conversation has been closed or minimized, determining whether one of the participants in the IM conversation has logged out or has an indication of an idle or unavailable state. It is possible to monitor not only the existence of an IM communications session between participants, including a message string, but also user activity such as typing or entering text before sending an instant message in a particular IM communications session. The detected activity in the IM communications session may be used as a basis for determining whether a lapse has occurred in the conversation and/or as a basis for adjusting the volume level.

encoding each given interaction into an encoded interaction having a standardized format that is a combination of (1) the event type of the given interaction and (ii) the delay period specified by the interaction data for the given interaction; 
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lund discloses:
	Lund [0059] One of ordinary skill in the art would understand that the delay bits and event number bits may be positioned differently relative to each other than described with reference to FIG. 2A. Moreover, other embodiments may use a different number of bits or different encodings for defining the event delay than described with reference to FIG. 2A. Also, other embodiments may use a different number of bits (including none) or different encodings for defining the source of the event than described with reference to FIG. 2A. As shown with bits in the event frame after the EV bits, the rest of the event frame (which may be positioned at various locations within the frame) includes a set of unique data bits that identify this frame as an event frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Lund for the purpose of encoding the event delay.  

generating an interaction signature that includes a sequence of encoded interactions
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Agarwal discloses: 
	Agarwal [0061] The user interactions are encoded within the signature as a sequence of interaction identifiers.  In an embodiment, the user action store 370 represents a sequence by storing a marker in the signature indicating that a sequence is starting in the signature, followed by the size of the sequence, followed by the interaction identifiers corresponding to each interaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Agarwal for the purpose of encoding interactions within a signature as a sequence of interactions 

processing the sequence of encoded interactions using a model trained to classify sequences of user interactions as valid or invalid, including: 
Heikes discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pande discloses:   
Pande [0037] These classifiers are learning models that are trained with both valid authorized user data and invalid data so as to generate the authentication feature vector, which accurately describes the authorized user's behavior while operating the application. In some embodiments, the segmented, fixed-size windows do not overlap and in other embodiments, the segmented fixed-size windows overlap. In one example, overlapping windows better detect the authorized user's behavioral pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Pande for the purpose of training with both valid authorized user data and invalid data so as to generate the authentication feature vector. 
	
classifying, using the model, a sequence of encoded interactions as invalid; and
Wang, col 3, lines 1-5: classifying a first set of the user interactions as invalid interactions, the first set of user interactions being user interactions with the advertisements that were presented with the first set of resources.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Wang for the purpose of classifying a first set of the user interactions as invalid interactions.

preventing distribution of a set of content to an entity that performed the sequence of encoded interactions in response to a subsequently identified request to provide content to the entity.
Heikes discloses the elements of the claimed invention as noted bit does not disclose above limitation.  However, Zamora discloses:
	Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items  to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client  devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heikes to obtain above limitation based on the teachings of Zamora for the purpose of preventing transmission of the content item to client devices.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora and further in view of Lim.
Regarding claim 166, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose wherein the recurrent neural network is a long short term memory (LSTM) network.  However, Lim discloses:
	LIM [0030] Specifically, a long short-term memory (LSTM) RNN may be suited for the analysis of the time series data corresponding to a log regarding storage drive operations. Such an RNN-LSTM has the ability to incorporate behavior into a network by training with normal data regarding nominal operation. Such nominal operation may be defined in relation to the pre-trained ML model referenced above, which may be generated using a controlled example storage drive operating in a particular context of the drive to be monitored. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora to obtain above limitation based on the teachings of Lim for the purpose of incorporating behavior into a network by training with normal data regarding nominal operation. 

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora
Regarding claim 17, the combination of Heikes, Lund, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises refraining from providing a specified type of content to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).
Regarding claim 18, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses wherein preventing distribution of a set of content comprises temporarily preventing distribution of the content to one or more devices corresponding to the entity.
Zamora [0135] Alternatively and/or additionally, implementation of the disclosed subject matter may lead to benefits including a reduction in losses incurred as by decreasing and/or preventing transmission of content items to client devices that are not effective and/or do not have an impact on driving users to convert (e.g., as a result of decreasing a rate of transmission of a content item to client devices and/or preventing transmission of the content item to client devices responsive to determining that one or more measurements and/or one or more relationships associated with the content item are less than one or more threshold measurements and/or one or more threshold relationships, etc.).

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heikes, Lund, Pande, Wang and Zamora and further in view of Hwang
Regarding claim 19, the combination of Heikes, Lund, Agarwal, Pande, Wang and Zamora discloses the elements of the claimed invention as noted but does not disclose identifying an outcome entry of a content distribution log corresponding to the sequence of encoded interactions classified as invalid; and invalidating the outcome entry corresponding to the sequence of encoded interactions classified as invalid.  However, Hwang discloses:
Hwang [0118] It is assumed that the first log entry and the third log entry are respectively included in journal data blocks and stored in the journal data area 316 and sudden/unexpected power-off occurs before the second log entry is flushed to the L2 cache 274. In the case of power-on following sudden/unexpected power-off, the memory controller 200 may read journal data blocks and an L1 cache journal block from the journal data area 316. The memory controller 200 may copy the L1 cache journal block to the L1 cache 272. In an exemplary embodiment of the present inventive concept, the memory controller 200 may identify log entries, which are included in the journal data blocks, among log entries included in the L1 cache journal block based on the journal data blocks and may invalidate the identified log entries in the L2 cache 274. For example, the memory controller 200 may invalidate the first log entry and the third log entry among log entries included in the L1 cache journal block based on the second and fifth journal data blocks that have been read. Indicating that a log entry is invalidated may refer to the log entry not being flushed to the L2 cache 274. In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heikes, Lund, Pande, Wang and Zamora to obtain above limitation based on the teachings of Hwang for the purpose of indicating that a log entry is invalidated because the log entry was not flushed to the cache.  

Regarding claim 20, the combination of Heikes, Lund, Agarwal, Pande,Wang, Zamora and Hwang discloses wherein invalidating the outcome entry corresponding to the sequence of encoded interactions comprises deleting, from memory, the outcome entry.
 Hwang [0118] In an exemplary embodiment of the present inventive concept, after the L1 cache journal block is copied to the L1 cache 272, the memory controller 200 may delete the first log entry and the third log entry from the L1 cache 272 such that the first log entry and the third log entry may be invalidated.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161